DETAILED ACITON

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending in the application.
Claims 1-8, and 10-20 were amended.
Claims 1-20 are rejected.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Applicants argue on page 8:

    PNG
    media_image1.png
    192
    785
    media_image1.png
    Greyscale

	The examiner disagrees, because the amended limitations of claims 1 and 11 do not represent a patentable distinction over Qin as described in the rejection below.
	Applicant further argues on pages 9-10:
	Applicant argues with respect to Claim 9 that the Cox reference is non-analogous art and is not in the same field of endeavor and therefore, is not properly cited in support of the obvious rejection. The MPEP 2141.01(a)(1) states: “This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”. Furthermore, the Applicant states, “Cox states that a preferred embodiment of the weighed member includes a magnetic surface” and therefore would be dangerous to a patient in an MRI environment. Contrary to these ascertains, Cox describes in Col. 5 lines 55-67: “Member 14 further includes a generally flat bottom sealing surface…surface 15 comprises a flat magnetic surface which is magnetically attracted to metal structures….”; however, Cox further discloses in the Col 6: lines 1-6: “In an alternate embodiment, bottom surface 15 includes a resilient rubber type sealing material…”. With a resilient rubber type sealing material, the weighted member would not be dangerous to a patient in an MRI environment. As such, Cox discloses, a flexible assembly further includes a weighting member portion of the second edge to pull down the flexible portion to prevent unwanted movement of the flexible portion. Thus, the Cox reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention), See MPEP 2141.01(a)(1). Additionally, the applicant has not provided a patentable distinction over Qin as modified in view of Chen, in further view of Cox. If the Applicant believes that such a feature in the specification distinguishes the claimed invention from the cited references, such a feature should be clearly recited in the claim for it to be considered.
Regarding claims 6-7, 9, and 12-20, Applicant has not provided any additional arguments beyond the arguments already addressed for claims above.
Claim Objections directed to claims 2-8, 12-20 have been withdrawn in view of the Applicants amendments to these claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are “retaining member” in claim 6-7 and 17-18 and “weighting member” in claim 8 and 19 do not include any specific structures therefore, claims 6-8 and 17-19 invoke 112f.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case for claims 6-7 and 17-18, retaining member will be interpreted as a flexible material attached to a flexible assembly. In this case for claims 8 and 19, a weighting member will be interpreted as a weighted member on a flexible assembly. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (US 2020/0271738 A1, Filed 2019-02-27, hereinafter “Qin”).
Claim 1: Qin discloses, A shoulder coil for use during medical imaging ([The assembly taught by Qin could be applied to any part of the body such as a shoulder]), comprising:
a lower support member including (Second section 304):
a rigid housing (0049; “The second section 304 may be formed of a material (e.g., foam) configured to have sufficient strength (e.g., rigidity) to support a weight … of the subject to be imaged”) configured to be positioned between a shoulder of a patient and a table on which the patient is located (see re-produced FIG. 4 below; The RF coil unit taught by Qin is directed and sized for an abdomen. The dimensions of the human abdomen is larger than the shoulder, hence the shoulder can be placed within the RF coil unit taught by Qin. Qin further teaches in paragraph 0015; “The Different patients may have different sized abdomens”, so the RF coil unit could also accommodate different size shoulders. Therefore, the lateral surface of the shoulder can be placed anywhere on the top surface 318 and the bottom surface 316 can placed on the bore of the MRI, 0041; “The RF coil unit may be placed in the bore of the MRI”. Since the shoulder can be placed on the rigid housing then Qin teaches a rigid housing configured to be positioned between a shoulder of a patient and a table on which the patient is located.]), and
a plurality of first antennas (first RF coil array 340) positioned within the rigid housing (0042; “The second section 304 includes a first RF coil array 340”);
a flexible coil assembly (third section 306) mounted to the rigid housing (see re-produced FIG. 4), wherein:
the flexible coil assembly (see re-produced FIG. 4 below) is movably positioned with respect to the rigid housing (0049; “By increasing the flexibility of the third section 306 relative to the second section 304, the RF coils of the second RF coil array 342 may be positioned closer to the anatomy to be imaged”) to allow the shoulder of the patient to be positioned on the rigid housing in a first position and to be placed adjacent to the shoulder of the patient in a second position ([The RF coil unit of Qin can accommodate a shoulder to be positioned on the rigid house as discussed above. The rigid housing includes the first and is adjacent to a shoulder when the shoulder is placed thereon with respect to a flexible coil assembly. Further Qin discloses, the flexible coil assembly 0042; “a third section 306 (which may be referred to herein as a foldable section) adapted to curve around the remainder of the abdominal region of the subject (e.g., the portion of the abdominal region not already supported/in contact with second section 304” as well as 0049; “the third section 306 may be formed of a different material having a greater flexibility than the material of the second section 304 such that the third section 306 may wrap around (e.g., cover)…the subject…”. Hence the flexible coil assembly would allow the shoulder of the patient to be positioned on the rigid housing in a first position and to be placed adjacent to the shoulder of the patient in a second position since the third section 306 is adapted to curve around the region of the subject, which would provide different positioning of the shoulder.]),and
the flexible coil assembly (third section 306) includes a plurality of second antennas (see re-produced FIG. 4 below) (0042; “the third section 306 includes a second RF coil array 342”);
a plurality of third antennas (see re-produced FIG. 4 and 7 below) mounted in part within the rigid housing of the lower support member (second section 304) and mounted in part within the flexible coil assembly (third section 306) (see highlighted region in re-produced FIG. 4 and 7 below) (The rigid housing of the lower support member is equated to the second section 304 in Fig. 4. The flexible coil assembly is equated to the highlighted region third section 306 in FIG. 4 below. A plurality of third antennas mounted in part within the rigid housing of the lower support member and mounted in part within the flexible coil assembly as described in FIG. 7 of Qin, see FIG. 7 below. Specifically, FIG. 7, is the adnominal RF coil assembly of FIG. 4 without the first section, the head support. As such, the second section 304 in FIG. 4 is equated to second section 508 in FIG. 7 and the flexible coil assembly 306 in FIG. 4 is equated to third section 510 in FIG. 7. Accordingly, the plurality of third antennas as highlighted below in Fig. 7, which is mounted in part within the rigid housing of the lower support member 508 and mounted in part within the flexible coil assembly 510.), 

    PNG
    media_image2.png
    452
    716
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    537
    790
    media_image3.png
    Greyscale

wherein the plurality of third antennas (see re-produced FIG. 4 above) are configured to be positioned between a superior surface of the shoulder and a lateral surface of the shoulder during medical imaging ([As discussed above, the apparatus of Qin can be applied to a shoulder specifically be positioned between a superior surface of the shoulder and a lateral surface of the shoulder during medical imaging]); and
a cable extending from one of the rigid housing and the flexible coil assembly to a magnetic resonance imaging (MRI) scanner, wherein the cable transmits a signal generated by each of the first antennas, second antennas, and third antennas to the MRI scanner. ([Qin discloses, a coil interfacing cable electrically coupled to the MRI system for imaging (0050; “A coil-interfacing cable may extend between each coupling electronics portion of the RF coil elements of the first RF coil array 340 and an RF coil interfacing connector. Similarly, a coil-interfacing cable may extend between each coupling electronics portion of the RF coil elements of the second RF coil array 342 and an RF coil interfacing connector. For each RF coil array, each of the electrical wires coupled to the corresponding coupling electronics portions may be housed together (e.g., bundled together) within the corresponding coil-interfacing cable and electrically coupled to the corresponding connector. The connector may interface with the MRI system (e.g., electrically couple with the MRI system by plugging into an input of the MRI system) in order to output signals from the RF coils to the MRI system, and the MRI system may process the signals received from the RF coils via the connector in order to produce images of the body of the patient (e.g., images of the anatomical features of the patient to be imaged by the abdominal RF coil assembly 300). In some examples, a single coil-interfacing cable may be coupled to both of the first RF coil array 340 and second RF coil array 342, and the MRI system may process the signals received from the RF coils of both of the first RF coil array 340 and second RF coil array 342 via a single connector)
Although Qin teaches a RF coil apparatus for an abdomen, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Qin’s RF coil apparatus to be configured for a shoulder since if the prior art structure is capable of performing the intended use, then it meets the claim limitations. The motivation to do this would be image a particular body region of the subject. 

Claim 2: Qin as modified discloses all the element above in claim 1, Qin further discloses, wherein the rigid housing includes a substantially planar lower surface operative to set on an upper surface of the table (0041; “The RF coil unit may be placed in the bore of the MRI” [The rigid housing is planar on the bottom surface 316 as clearly seen in FIG. 4 and it known for bores to have an upper surface and the RF coil unit in FIG. 4 is placed in the bore in the MRI then the rigid housing includes a substantially planar lower surface operative to set on an upper surface of the table]) and wherein the plurality of first antennas are positioned within the rigid housing such that each of the plurality of first antennas is generally parallel to the upper surface of the table when the rigid housing is set on the upper surface of the table ([Since the first antennas identified in FIG. 4 are positioned within the rigid housing and the rigid housing is generally parallel to the upper surface of the table as seen in FIG. 4, then the plurality of first antennas are positioned within the rigid housing such that each of the plurality of first antennas is generally parallel to the upper surface of the table when the rigid housing is set on the upper surface of the table]).

Claim 2: Qin as modified discloses all the element above in claim 1, wherein the rigid housing (0049; “The second section 304 may be formed of a material (e.g., foam) configured to have sufficient strength (e.g., rigidity) to support a weight … of the subject to be imaged”) is configured to receive a posterior side of the shoulder and the flexible coil assembly is configured to be positioned on an anterior side of the shoulder (Note; Qin coil apparatus could be applied to any part of the body such as a shoulder. If the prior art structure is capable of performing the intended use, then it meets the claim limitations. Therefore the rigid housing is configured to receive a posterior side of the shoulder and the flexible coils assembly is configured to be positioned on an anterior side of the shoulder).


Claim 4: Qin as modified discloses all the element above in claim 1, Qin further discloses, wherein: 
the rigid housing includes a first portion and a second portion (see re-produced FIG. 4 below),
the first portion (see re-produced FIG. 4 below) is generally planar ([As seen in Figure 4 the rigid portion has a generally planar surface seen as the top surface 318]) and is configured to be positioned between the shoulder of the patient and the table ([0041; “The RF coil unit may be placed in the bore of the MRI” [The rigid portion has a bottom surface 316 position on the bore and the shoulder of the patient can be placed on the top surface 318 which is generally planar; therefore, the first portion is generally planar and is configured to be positioned between the shoulder of the patient and the table due to its placement included in the rigid portion]),
the first portion includes a first edge (inner edge 320) configured to be located between the shoulder of the patient and the table and a second edge (see re-produced FIG. 4 below) configured to be located beyond the lateral surface of the shoulder (see re-produced FIG. 4 below; The RF coil unit taught by Qin is directed and sized for a abdomen. The dimensions of the human abdomen is larger than the shoulder, hence the shoulder can be placed within the RF coil unit taught by Qin. Qin further teaches in paragraph 0015; “The Different patients may have different sized abdomens”, so the RF coil unit could also accommodate different size shoulders. Therefore, the lateral surface of the shoulder can be placed anywhere on the top surface 318 and the bottom surface 316 can placed on the bore of the MRI. Since the shoulder can be placed on the rigid portion which includes the first edge and second edge then Qin teaches a second edge configured to be located beyond the lateral surface of the shoulder.]),
the second portion extends away from the table (see re-produced FIG. 4; {The bottom surface 316 of the RF coil unit is seen to be placed on top of the bore wherein the second portion is extending upward from the bottom surface so the second portion extends away from the table]) for at least a portion of the lateral surface of the shoulder ([As discussed above, the shoulder could be capable of fitting in the RF coil apparatus to teach for at least a portion of the lateral surface of the should. Note; Qin coil apparatus could be applied to any part of the body such as a shoulder. If the prior art structure is capable of performing the intended use, then it meets the claim limitations. Therefore, Qin teaches for at least a portion of the lateral surface of the shoulder]),
the second portion includes a first edge joined to the second edge of the first portion proximate to the table (see re-produced FIG. 4 below) and a second edge distal from the table (see re-produced FIG. 4 below; the bottom surface 316 which includes the second edge highlighted in Fig 4 is distal from the table as seen in the Fig]), and
the second portion is curved to extend between the superior surface of the shoulder and the lateral surface of the shoulder (see re-produced FIG. 4; The RF coil unit has curved configurations around the edges of the apparatus and the apparatus can be configured for a shoulder since it is able to fit an abdominal region of a subject, so the second portion is curved as seen in Fig 4 to extend between a superior surface of the shoulder and the lateral surface of the shoulder).

    PNG
    media_image4.png
    453
    695
    media_image4.png
    Greyscale



Claim 5: Qin as modified discloses all the element above in claim 4, Qin further discloses, wherein the first portion of the rigid housing has a first thickness and is tapered to a second thickness along at least a portion of the first edge of the first portion (see re-produced FIG. 4; [the second thickness is seen to be along the edges as the second thickness increases from the first thickness so the second thickness would be along at least a portion of the first edge of the first portion as seen in Fig 4 since the first edge is 320]), wherein the second thickness is less than the first thickness (see re-produced FIG. 4; [the second thickness is less than the first thickness]).

    PNG
    media_image5.png
    465
    693
    media_image5.png
    Greyscale


Claims 6 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qin as modified, as applied to claim 1, in further view of Chen et al (US 2014/0005525 A1, Filed 2013-06-26, hereinafter “Chen”).
Claim 6: Qin as modified discloses all the element above in claim 1, Qin further discloses, Qin discloses a flexible coil assembly as highlighted in Fig 4, which is configured to retain the flexible coil in the second potion discussed in claim 1; however, Qin fails to disclose, wherein the flexible coil assembly further includes a retaining member configured to retain the flexible coil in the second position.
	However, in the same field of the endeavor, Chen discloses a local coil apparatus configured for the shoulder. Specifically, Chen discloses, a retaining member seen as belts 303 in re-produced FIG. 3A below. Chen teaches, (0017; “the local coil further includes two tightening belts that are fixed respectively on the two elastic wings. The two tightening belts are fixed on the two elastic wings with connectors matching with each another.”; as well as 0038; “The tightening belts 303 are respectively connected to the elastic wings 302 and have connectors matching with each other for fastening the shoulder coil onto the shoulder of the subject to be inspected, so as to avoid displacement.”; further Chen discloses elastic wings seen as a flexible coil assembly which are formed of an elastic polymer, 0033; “The casings of the elastic wings 302 are made of an elastic polymer material (e.g., an artificial elastic plastic or a foamed plastic)”, wherein the elastic wings include a coil circuit mounted inside, which is seen as  flexible coil in the flexible coil assembly, 0033; “An inner conductor layer (e.g., copper sheet and insulating layer) for constituting a coil circuit may be mounted inside of the elastic wings 302”; [Since the belts are configured to fasten the shoulder coil onto the shoulder then the belts are configured to retain the flexible coil in a second position])

    PNG
    media_image6.png
    355
    410
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Qin flexible coil assembly to include a retaining member as taught by Chen to be configured to retain the flexible coil in the second position because doing so would yield predictable results such as fastening the shoulder coil onto the shoulder of the subject to be inspected.  

Claim 10: Qin as modified discloses all the element above in claim 1, although Qin discloses a lower support member as taught in claim 1 above, Qin fails to disclose comprising a strap configured to retain the lower support member in a desired orientation with respect to the patient.
However, in the same field of the endeavor, Chen discloses a local coil apparatus configured for the shoulder. Specifically, Chen discloses, a strap is seen as one of the belts 303 in re-produced FIG. 3A above, (0017; “the local coil further includes two tightening belts that are fixed respectively on the two elastic wings. The two tightening belts are fixed on the two elastic wings with connectors matching with each another.”; as well as 0038; “The tightening belts 303 are respectively connected to the elastic wings 302 and have connectors matching with each other for fastening the shoulder coil onto the shoulder of the subject to be inspected, so as to avoid displacement.”; [The belts 303 are also seen to be elastic since they assist in conforming the shoulder coil apparatus wherein the elastic wings include a coil circuit mounted inside wherein the belts are configured to retain the rigid portion 301 and the elastic wings in a desired orientation with respect to the patient]. Chen further discloses a lower support member seen as the body portion 301 (0036; “the two elastic wings 302 are parallel with each other, while the angle between the two elastic wings 302 and the body portion 301 is adjustable”; as well as 0042; “The casing of the body portion is a rigid plastic that is manufactured by molding processes such as injection molding, snap-back thermoforming or resin casting. The body portion presents a semi-spherical curved surface, forming a space for accommodating the shoulder of a subject to be inspected. An inner conductor layer (e.g., copper sheet and insulating layer) for constituting a coil circuit is mounted inside of the space for accommodating the shoulder.”)

    PNG
    media_image6.png
    355
    410
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Qin apparatus including a lower support member to include a strap taught by Chen in order for a strap to retain the lower support member in a desired orientation with respect to the patient because doing so would yield predictable results such as fastening the shoulder coil onto the shoulder of the subject to be inspected. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qin as modified in view of Chen, as applied to claim 6 above, in further view of OTA et al (US 2012/0153954 A1, Filed 2012-02-23, hereinafter “OTA”).
Regarding claim 7, Qin as modified discloses all the element above in claim 6, Qin further discloses, Qin further discloses, wherein the flexible coil assembly extends for a first distance from the rigid housing onto the shoulder of the patient (see re-produced FIG. 4 below- first distance highlighted by the dotted arrow; since the RF coil unit is configured for to be sized for an abdomen then a shoulder of the patient may be placed inside)

    PNG
    media_image7.png
    448
    704
    media_image7.png
    Greyscale




Qin and Chen fail to discloses, and wherein the retaining member is a stiffening bar 
However, in the same field of the endeavor, OTA discloses an RF coil apparatus coupled to a MRI for imaging of a shoulder. Specifically, QTA discloses, wherein the retaining member is a stiffening bar (0187; “the partial coils 108a and 108b are disposed, in such a manner that "the plane overlapping on the extending regions of the conductive wires of the partial coils 108a and 108b" is orthogonal to both the underside surface and the anterior surface of the base board 142 under the interdigitation state in which both ends of the belt member 94a are interdigitated to the base board 142.”; [The belt member is seen as retaining members which is stiffened due to the coil 108b disposed in the belt. A coil can provide stiffening within the belt; therefore, QTA teaches the retaining member is s stiffening bar)]; see re-produced FIG. 1 below-element 108b and 94a).

    PNG
    media_image8.png
    324
    319
    media_image8.png
    Greyscale


	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of a retaining member of Qin as modified to be a stiffening bar as taught by OTA because doing so would yield predictable results such as fastening the shoulder coil onto the shoulder of the subject to be inspected.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qin as modified in view of Chen, as applied to claim 6, in further view of Cox (US 6,488,070 B1, Filed 2001-08-06). 
Regarding claim 8, Qin as modified discloses all the element above in claim 6, Qin further discloses, wherein the flexible coil assembly includes an outer periphery having a first edge mounted to the rigid housing and a second edge distal from the rigid housing and located over the shoulder during medical imaging (see re-produced FIG. 4 below; [the flexible third section with a second distal from the rigid housing could be located over the shoulder during medical imaging])

    PNG
    media_image9.png
    443
    697
    media_image9.png
    Greyscale



Qin fails to teach, wherein the flexible coil assembly further includes a weighting member along at least a portion of the second edge.
	However, Cox discloses, wherein the flexible assembly (curtain 3313) further includes a weighting member (weighted bottom member 14)(Abstract; “a weighted bottom member 14 which is attached to the bottom of curtain 13”) along at least a portion of the second edge (see re-produced FIG. 3 below).

    PNG
    media_image10.png
    374
    455
    media_image10.png
    Greyscale
	
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the flexible coil assembly taught by Qin as modified discloses all the element above in claim to discloses a weighting member along at least a portion of the second edge as taught by Cox because doing so would yield predictable results such as pulling down a flexible portion to prevent unwanted movement of the flexible portion.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qin as modified, as applied to claim 1 above, in further view of Leussler et al (US 2008/0204021 A1, Filed 2005-06-02, hereinafter “Leussler”). 
Regarding claim 9, Qin as modified discloses all the element above in claim, Qin fails to disclose wherein the flexible coil assembly includes:
an inner housing;
an outer housing; and
a flexible substrate mounted between the inner and outer housings, wherein the plurality of second antennas are mounted to the flexible substrate.
	However, in the same field of the endeavor, Leussler discloses a garment MRI antenna array to be placed on a human subject. Specifically, Leussler discloses, 
wherein the flexible coil assembly (See FIG 4 below)
an inner housing (insulating layer 122);
an outer housing (insulating layer 120); and
a flexible substrate mounted (0035; “The two inner coil attachment layers 110, 112 are typically made of natural fiber such as cotton or another comfortable fabric.”) between the inner and outer housings (see re-produced FIG. 4 below [The flexible substrate is in between the inner and outer housing]), wherein the plurality of antennas are mounted to the flexible substrate (radio frequency coils 114).

    PNG
    media_image11.png
    285
    446
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the flexible coils assembly of Qin as modified to include an inner housing and an outer housing and a flexible substrate mounted between the inner and outer housings wherein the plurality of antennas are mounted to the flexible substrate as taught by Leussler because doing so provide an insulating later that insulates radio frequency coils against water, moisture, body fluid; thereby preventing contamination. Therefore, Qin as modified discloses a an inner housing; an outer housing; and a flexible substrate mounted between the inner and outer housings, wherein the plurality of second antennas are mounted to the flexible substrate.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (US 2020/0271738 A1, Filed 2019-02-27, hereinafter “Qin”) in view of view of Leussler et al (US 2008/0204021 A1, Filed 2005-06-02, hereinafter “Leussler”).
Claim 11: Qin discloses, A shoulder coil for use during medical imaging of a patient ([The assembly taught by Qin could be applied to any part of the body such as a shoulder]), comprising:
a rigid housing (Second section 304) (0049; “The second section 304 may be formed of a material (e.g., foam) configured to have sufficient strength (e.g., rigidity) to support a weight … of the subject to be imaged”) including a first portion and a second portion (see re-produced FIG. 4 below), wherein:

    PNG
    media_image4.png
    453
    695
    media_image4.png
    Greyscale

the first portion is configured to be positioned between a shoulder of the patient and a table of a magnetic resonance (MR) scanner ([0041; “The RF coil unit may be placed in the bore of the MRI” [The rigid portion has a bottom surface 316 position on the bore and the shoulder of the patient can be placed on the top surface 318 which is generally planar; therefore, the first portion is generally planar and is configured to be positioned between the shoulder of the patient and the table due to its placement included in the rigid portion]),
the second portion extends from the first portion away from the table (see re-produced FIG. 4 above; [The bottom surface 316 of the RF coil unit is seen to be placed on top of the bore wherein the second portion is extending upward from the bottom surface so the second portion extends away from the table]) and is configured to be positioned between a superior surface of the shoulder and a lateral surface of the shoulder of the patient during medical imaging ([As discussed above, the apparatus of Qin can be applied to a shoulder specifically be positioned between a superior surface of the shoulder and a lateral surface of the shoulder during medical imaging]), and
a chamber (air flow passages 332) is defined within the first and second portions (see re-produced FIG. 4 above; 0003; “flowing air through a plurality of airflow passages formed in a radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system”; as well as 0054; “RF coil assembly 300 (e.g., an MRI technician) may vary the temperature of the air flowing into the airflow passages 332”; as well as 0055; “one or more surfaces of one or more of the first section 302, second section 304, and third section 306 configured to be in contact with surfaces of the body of the subject to be imaged may include orifices (e.g., holes) fluidly coupled with the airflow passages 332”; see re-produced FIG. 4 wherein the airflow passages is defined within the first and second portions identified above) 
a flexible coil assembly (third section 306) mounted to the second portion of the rigid housing (see re-produced FIG. 4 above), and wherein the flexible coil assembly is movably positioned with respect to the rigid housing to allow the shoulder of the patient to be positioned on the rigid housing in a first position and to be placed adjacent to the shoulder of the patient in a second position, ([The RF coil unit of Qin can accommodate a shoulder to be positioned on the rigid house as discussed above. The rigid housing includes the first and is adjacent to a shoulder when the shoulder is placed thereon with respect to a flexible coil assembly. Further Qin discloses, the flexible coil assembly 0042; “a third section 306 (which may be referred to herein as a foldable section) adapted to curve around the remainder of the abdominal region of the subject (e.g., the portion of the abdominal region not already supported/in contact with second section 304” as well as 0049; “the third section 306 may be formed of a different material having a greater flexibility than the material of the second section 304 such that the third section 306 may wrap around (e.g., cover)…the subject…”. Hence the flexible coil assembly would allow the shoulder of the patient to be positioned on the rigid housing in a first position and to be placed adjacent to the shoulder of the patient in a second position since the third section 306 is adapted to curve around the region of the subject, which would provide different positioning of the shoulder.]) and
a plurality of antennas (identified in re-produced FIG. 4 and 7 below) defining an antenna array within the shoulder coil, wherein a first set of the plurality of antennas (see FIG. 4 and 7 below) are positioned within the chamber of the rigid housing (second section 304-FIG. 4 and second 508 Fig. 7), a second set of the plurality of antennas (see FIG. 4 and 7 below) are mounted to the flexible substrate the flexible coil assembly (third section 306-FIG.4 and third section 510-FIG.7) (see re-produced FIG. 4 and 7 below), and a third set of the plurality of antennas are mounted in part within the chamber of the rigid housing and in part within the flexible coil assembly.
(The rigid housing of the lower support member is equated to the second section 304 in Fig. 4. The flexible coil assembly is equated to the highlighted region third section 306 in FIG. 4. A third set of the plurality of antennas are mounted in part within the chamber of rigid housing and in part within the flexible coil assembly as described in FIG. 7 of Qin, see FIG. 7 below. Specifically, FIG. 7, is the adnominal RF coil assembly of FIG. 4 without the first section, the head support. As such, the second section 304 in FIG. 4 is equated to second section 508 in FIG. 7 and the flexible coil assembly 306 in FIG. 4 is equated to third section 510 in FIG. 7. Accordingly, a third set of the plurality of antennas as highlighted below in FIG. 7, which is mounted in part within the chamber of the rigid housing in part within the flexible coil assembly 510.) 

    PNG
    media_image2.png
    452
    716
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    537
    790
    media_image3.png
    Greyscale

Although Qin teaches a RF coil apparatus for an abdomen, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Qin’s RF coil apparatus to be configured for a shoulder since if the prior art structure is capable of performing the intended use, then it meets the claim limitations. The motivation to do this would be image a particular body region of the subject.
	Qin as modified doesn’t explicitly teach, wherein the flexible coil assembly includes an inner housing, an outer housing, and a flexible substrate mounted between the inner and outer housing,
However, in the same field of the endeavor, Leussler discloses a garment MRI antenna array to be placed on a human subject. Specifically, Leussler discloses, wherein the flexible coil assembly (wearable surface coil array in FIG. 4 below of Leussler) includes an inner housing (insulating layer 122), an outer housing (insulating layer 120), and a flexible substrate mounted (0035; “The two inner coil attachment layers 110, 112 are typically made of natural fiber such as cotton or another comfortable fabric.”) between the inner and outer housing (see re-produced FIG. 4 below [The flexible substrate is between the inner and outer housing]),

    PNG
    media_image11.png
    285
    446
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the flexible coils assembly of Qin as modified to include an inner housing and an outer housing and a flexible substrate mounted between the inner and outer housings wherein the plurality of antennas are mounted to the flexible substrate as taught by Leussler because doing so provide an insulating later that insulates radio frequency coils against water, moisture, body fluid; thereby preventing contamination. Therefore, Qin as modified discloses a an inner housing; an outer housing; and a flexible substrate mounted between the inner and outer housings, wherein the plurality of second antennas are mounted to the flexible substrate.

Claim 12: Qin as modified discloses all the element above in claim 11, Qin further discloses, a cable extending from one of the rigid housing and the flexible coil assembly to the MR scanner, wherein the cable transmits a signal generated by each of the plurality of antennas to the MR scanner. ([Qin discloses, a coil interfacing cable electrically coupled to the MRI system for imaging (0050; “A coil-interfacing cable may extend between each coupling electronics portion of the RF coil elements of the first RF coil array 340 and an RF coil interfacing connector. Similarly, a coil-interfacing cable may extend between each coupling electronics portion of the RF coil elements of the second RF coil array 342 and an RF coil interfacing connector. For each RF coil array, each of the electrical wires coupled to the corresponding coupling electronics portions may be housed together (e.g., bundled together) within the corresponding coil-interfacing cable and electrically coupled to the corresponding connector. The connector may interface with the MRI system (e.g., electrically couple with the MRI system by plugging into an input of the MRI system) in order to output signals from the RF coils to the MRI system, and the MRI system may process the signals received from the RF coils via the connector in order to produce images of the body of the patient (e.g., images of the anatomical features of the patient to be imaged by the abdominal RF coil assembly 300). In some examples, a single coil-interfacing cable may be coupled to both of the first RF coil array 340 and second RF coil array 342, and the MRI system may process the signals received from the RF coils of both of the first RF coil array 340 and second RF coil array 342 via a single connector)

Claim 13: Qin as modified discloses all the element above in claim 11, wherein the first portion (see re-produced FIG. 4) of the rigid housing includes a substantially planar lower surface (See re-produced FIG. 4-bottom surface 316) operative to set on an upper surface of the table (0041; “The RF coil unit may be placed in the bore of the MRI” [The rigid housing is planar on the bottom surface 316 as clearly seen in FIG. 4 and it known for bores to have an upper surface and the RF coil unit in FIG. 4 is placed in the bore in the MRI then the rigid housing includes a substantially planar lower surface operative to set on an upper surface of the table]) and wherein at least part of the first set of the plurality of antennas are positioned within the first portion of the rigid housing such that each of the antennas is generally parallel to the upper surface of the table when the lower surface of the first portion is set on the upper surface of the table ([Since the first antennas identified in FIG. 4 are positioned within the rigid housing and the rigid housing is generally parallel to the upper surface of the table, then the plurality of first antennas are positioned within the rigid housing such that each of the plurality of first antennas is generally parallel to the upper surface of the table when the rigid housing is set on the upper surface of the table]).

Claim 14: Qin as modified discloses all the element above in claim 11, wherein the rigid housing (second section 304) (0049; “The second section 304 may be formed of a material (e.g., foam) configured to have sufficient strength (e.g., rigidity) to support a weight … of the subject to be imaged”) is configured to receive a posterior side of the shoulder and the flexible coil assembly is configured to be positioned on an anterior side of the shoulder.” Note; Qin coil apparatus could be applied to any part of the body such as a shoulder. If the prior art structure is capable of performing the intended use, then it meets the claim limitations. Therefore, the rigid housing is configured to receive a posterior side of the shoulder and the flexible coils assembly is configured to be positioned on an anterior side of the shoulder).

Claim 15: Qin as modified discloses all the element above in claim 11, Qin further discloses, 
the first portion includes a first edge (inner edge 320) configured to be located between the shoulder of the patient and the table and a second edge (see re-produced FIG. 4 below) configured to be located beyond the lateral surface of the shoulder (see re-produced FIG. 4 below; The RF coil unit taught by Qin is directed and sized for a abdomen. The dimensions of the human abdomen is larger than the shoulder, hence the shoulder can be placed within the RF coil unit taught by Qin. Qin further teaches in paragraph 0015; “The Different patients may have different sized abdomens”, so the RF coil unit could also accommodate different size shoulders. Therefore, the lateral surface of the shoulder can be placed anywhere on the top surface 318 and the bottom surface 316 can placed on the bore of the MRI. Since the shoulder can be placed on the rigid portion which includes the first edge and second edge then Qin teaches a second edge configured to be located beyond the lateral surface of the shoulder.],
the second portion includes a first edge joined to the second edge of the first portion proximate to the table (see re-produced FIG. 4 below) and a second edge distal from the table, (see re-produced FIG. 4 below; the bottom surface 316 which includes the second edge highlighted in Fig 4 is distal from the table as seen in the Fig 4. Note the bottom the rigid portion would be placed on the bore]; [0041; “The RF coil unit may be placed in the bore of the MRI” [The rigid portion has a bottom surface 316 position on the bore and the shoulder of the patient can be placed on the top surface 318), and
the second portion is curved to extend between the superior surface of the shoulder and the lateral surface of the shoulder (see re-produced FIG. 4; The RF coil unit has curved configurations around the edges of the apparatus and the apparatus can be configured for a shoulder since it is able to fit an abdominal region of a subject, so the second portion is curved as seen in Fig 4 to extend between a superior surface of the shoulder and the lateral surface of the shoulder).

    PNG
    media_image4.png
    453
    695
    media_image4.png
    Greyscale


Claim 16: Qin as modified discloses all the element above in claim 15, Qin further discloses, wherein the first portion of the rigid housing has a first thickness and is tapered to a second thickness along at least a portion of the first edge of the first portion (see re-produced FIG. 4 below; [the second thickness is seen to be along the edges as the second thickness increases from the first thickness so the second thickness would be along at least a portion of the first edge of the first portion as seen in Fig 4 since the first edge is 320]), wherein the second thickness is less than the first thickness (see re-produced FIG. 4 below; [the second thickness is less than the first thickness]).

    PNG
    media_image5.png
    465
    693
    media_image5.png
    Greyscale


Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin as modified in view of Leussler, as applied to claim 11, in further view of Chen et al (US 2014/0005525 A1, Filed 2013-06-26, hereinafter “Chen”).
Claim 17: Qin as modified discloses all the element above in claim 11,
Qin further discloses, Qin discloses a flexible coil assembly as highlighted in Fig 4, which is configured to retain the flexible coil in the second potion discussed in claim 1; however, Qin fails to disclose, wherein the flexible coil assembly further includes a retaining member configured to retain the flexible coil in the second position.
	However, in the same field of the endeavor, Chen discloses a local coil apparatus configured for the shoulder. Specifically, Chen discloses, a retaining member seen as belts 303 in re-produced FIG. 3A below. Chen teaches, (0017; “the local coil further includes two tightening belts that are fixed respectively on the two elastic wings. The two tightening belts are fixed on the two elastic wings with connectors matching with each another.”; as well as 0038; “The tightening belts 303 are respectively connected to the elastic wings 302 and have connectors matching with each other for fastening the shoulder coil onto the shoulder of the subject to be inspected, so as to avoid displacement.”; further Chen discloses elastic wings seen as a flexible coil assembly which are formed of an elastic polymer, 0033; “The casings of the elastic wings 302 are made of an elastic polymer material (e.g., an artificial elastic plastic or a foamed plastic)”, wherein the elastic wings include a coil circuit mounted inside, which is seen as  flexible coil in the flexible coil assembly, 0033; “An inner conductor layer (e.g., copper sheet and insulating layer) for constituting a coil circuit may be mounted inside of the elastic wings 302”; [Since the belts are configured to fasten the shoulder coil onto the shoulder then the belts are configured to retain the flexible coil in a second position])
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Qin flexible coil assembly to include a retaining member as taught by Chen to be configured to retain the flexible coil in the second position because doing so would yield predictable results such as fastening the shoulder coil onto the shoulder of the subject to be inspected.  

Claim 20 Qin as modified discloses all the element above in claim 11, although Qin discloses a rigid housing as taught in claim 1 above, Qin fails to disclose comprising a strap configured to retain the rigid housing in a desired orientation with respect to the patient.
However, in the same field of the endeavor, Chen discloses a local coil apparatus configured for the shoulder. Specifically, Chen discloses, a strap is seen as one of the belts 303 in re-produced FIG. 3A above, (0017; “the local coil further includes two tightening belts that are fixed respectively on the two elastic wings. The two tightening belts are fixed on the two elastic wings with connectors matching with each another.”; as well as 0038; “The tightening belts 303 are respectively connected to the elastic wings 302 and have connectors matching with each other for fastening the shoulder coil onto the shoulder of the subject to be inspected, so as to avoid displacement.”; [The belts 303 are also seen to be elastic since they assist in conforming the shoulder coil apparatus wherein the elastic wings include a coil circuit mounted inside wherein the belts are configured to retain the rigid portion 301 and the elastic wings in a desired orientation with respect to the patient]. Chen further discloses a rigid housing seen as the body portion 301 (0036; “the two elastic wings 302 are parallel with each other, while the angle between the two elastic wings 302 and the body portion 301 is adjustable”; as well as 0042; “The casing of the body portion is a rigid plastic that is manufactured by molding processes such as injection molding, snap-back thermoforming or resin casting. The body portion presents a semi-spherical curved surface, forming a space for accommodating the shoulder of a subject to be inspected. An inner conductor layer (e.g., copper sheet and insulating layer) for constituting a coil circuit is mounted inside of the space for accommodating the shoulder.”)

    PNG
    media_image6.png
    355
    410
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Qin apparatus including a rigid housing to include a strap taught by Chen in order for a strap to retain the rigid housing in a desired orientation with respect to the patient because doing so would yield predictable results such as fastening the shoulder coil onto the shoulder of the subject to be inspected. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qin as modified in view of Leussler in view of Chen, as applied to claim 17 above, in further view of OTA et al (US 2012/0153954 A1, Filed 2012-02-23, hereinafter “OTA”).
Claim 18: Qin as modified discloses all the element above in claim 17, Qin further discloses, wherein the flexible coil assembly extends for a first distance from the rigid housing onto the shoulder of the patient (see re-produced FIG. 4 below- first distance highlighted by the dotted arrow; since the RF coil unit is configured for to be sized for an abdomen then a shoulder of the patient may be placed inside)

    PNG
    media_image7.png
    448
    704
    media_image7.png
    Greyscale




Qin and Chen fail to discloses, and wherein the retaining member is a stiffening bar 
However, in the same field of the endeavor, OTA discloses an RF coil apparatus coupled to a MRI for imaging of a shoulder. Specifically, QTA discloses, wherein the retaining member is a stiffening bar (0187; “the partial coils 108a and 108b are disposed, in such a manner that "the plane overlapping on the extending regions of the conductive wires of the partial coils 108a and 108b" is orthogonal to both the underside surface and the anterior surface of the base board 142 under the interdigitation state in which both ends of the belt member 94a are interdigitated to the base board 142.”; [The belt member is seen as retaining members which is stiffened due to the coil 108b disposed in the belt. A coil would provide stiffening within the belt; therefore, QTA teaches the retaining member is s stiffening bar)]; see re-produced FIG. 1 below-element 108b and 94a).

    PNG
    media_image8.png
    324
    319
    media_image8.png
    Greyscale


	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of a retaining member of Qin as modified to be a stiffening bar as taught by OTA because doing so would yield predictable results such as fastening the shoulder coil onto the shoulder of the subject to be inspected.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Qin as modified in view of Leussler in view of Chen, as applied to claim 17, in further view of Cox (US 6,488,070 B1, Filed 2001-08-06). 
Claim 19: Qin as modified discloses all the element above in claim 17, Qin further discloses, wherein the flexible coil assembly includes an outer periphery having a first edge mounted to the rigid housing and a second edge distal from the rigid housing and located over the shoulder during medical imaging (see re-produced FIG. 4 below; [the flexible third section with a second distal from the rigid housing could be located over the shoulder during medical imaging])

    PNG
    media_image9.png
    443
    697
    media_image9.png
    Greyscale



Qin fails to teach, wherein the flexible coil assembly further includes a weighting member along at least a portion of the second edge.
	However, Cox discloses, wherein the flexible assembly (curtain 3313) further includes a weighting member (weighted bottom member 14)(Abstract; “a weighted bottom member 14 which is attached to the bottom of curtain 13”) along at least a portion of the second edge (see re-produced FIG. 3 below).

    PNG
    media_image10.png
    374
    455
    media_image10.png
    Greyscale
	
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the flexible coil assembly taught by Qin as modified discloses all the element above in claim to discloses a weighting member along at least a portion of the second edge as taught by Cox because doing so would yield predictable results such as pulling down a flexible portion to prevent unwanted movement of the flexible portion.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793